DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 10, 13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kita et al., US 2019/0074307.
In regard to claim 1, Kita et al., US 2019/0074307, discloses an image sensor, comprising: 
a plurality of pixels (see figure 3, element 22) configured to receive an optical signal incident through a first lens (see figure 1, element 10) portion Z (see para 71-72 and 94-95); 
a planarization layer (see figure 6, element 55) that has a same refractive index as a refractive index of the first lens portion (see para 71); 

image processing circuitry (see figure 1, element 14) configured to generate a subject image by combining one or more subimages obtained from the optical signal, wherein the planarization layer is arranged between the second lens portion and the plurality of pixels (see para 95, 102, 107, and 133-134).
In regard to claim 2, Kita et al., US 2019/0074307, discloses the image sensor of claim 1, wherein a depth of field (DOF) corresponding to the subject image varies depending on a number of the subimages (see para 92-95).
In regard to claim 3, Kita et al., US 2019/0074307, discloses the image sensor of claim 1, wherein the planarization layer comprises: a light transmissive material and a plurality of sublayers having different refractive indices (see para 71).
In regard to claim 4, Kita et al., US 2019/0074307, discloses the image sensor of claim 1, wherein a focal length of the second lens portion is greater than a thickness of the planarization layer (see figure 6).
In regard to claim 7, Kita et al., US 2019/0074307, discloses the image sensor of claim 1, further comprising: a color filter layer (see figure 3, element 22) that is arranged between the plurality of pixels and the planarization layer and includes a plurality of color filters (see para 64).
In regard to claim 10, Kita et al., US 2019/0074307, discloses an image sensor, comprising: 

a plurality of pixels (see figure 3, element 22) arranged below the microlens and separated by at least one element isolation layer (see para 71-72 and 94-95); and 
a planarization layer (see figure 6, element 55) that is arranged between the microlens and the plurality of pixels, and is configured to focus the plurality of second optical signals onto a photodiode included in each of the pixels (see para 71); and 
image processing circuitry (see figure 1, element 14) configured to control a width of an opening of the main lens, based on a number of images, among the first images, to be combined, wherein the pixels are configured to obtain a plurality of first images of a subject by detecting the plurality of second optical signals (see para 95, 102, 107, and 133-134).
In regard to claim 13, Kita et al., US 2019/0074307, discloses the image sensor of claim 10, wherein distribution of the plurality of second optical signals focused onto the photodiode becomes farther from a center of the plurality of pixels as the incidence angle of the first optical signal increases (see figure 6).
In regard to claim 15, Kita et al., US 2019/0074307, discloses the image sensor of claim 10, further comprising: a color filter layer (see figure 3, element 22) between the plurality of pixels and the planarization layer and comprising a plurality of color filters (see para 64).

In regard to claim 17, Kita et al., US 2019/0074307, discloses the image sensor of claim 10, wherein a vertical distance from a lower surface of the microlens to focal points of the plurality of second optical signals is greater than a thickness of the planarization layer (see figure 6).
In regard to claim 18, Kita et al., US 2019/0074307, discloses an imaging apparatus, comprising: 
a first lens portion (see figure 1, element 10) configured to pass an optical signal incident from a subject (see para 52); 
a plurality of pixels (see figure 3, element 22) each including a photodiode arranged on a semiconductor substrate, plurality of pixels being configured to obtain an image of the subject by detecting the optical signal (see para 71-72 and 94-95); 
a circuit layer that (not shown) is arranged below the plurality of pixels and includes at least one semiconductor element configured to obtain pixel values by driving the pixels (see para 74-76: It is inherent the image sensor unit 1 of the Kita et al. reference has a circuit layer just as sensor 21 has circuit layer 232 to read out pixels signals, sensor 22 also has a circuit layer, not shown, to read out pixel signals); 

a planarization layer (see figure 6, element 55) that is arranged between the second lens portion and the plurality of pixels (see para 71).
In regard to claim 19, Kita et al., US 2019/0074307, discloses the imaging apparatus of claim 18, wherein the circuit layer is configured to sum at least some of the pixel values to obtain the image of the subject (see para 80-83).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al., US 2019/0074307, in view of Chen et al., US 2020/0075652.
In regard to claim 6, Kita et al., US 2019/0074307, discloses the image sensor of claim 1.  The Kita reference does not specifically disclose further comprising: at least one 
Chen et al., US 2020/0075652, discloses an image sensor with element isolation layers (see figure 11A, elements 1140) arranged in a direction perpendicular to the planarization layer to form a boundary between the plurality of pixels (see para 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kita et al., US 2019/0074307, in view of Chen et al., US 2020/0075652, to have at least one element isolation layer arranged in a direction perpendicular to the planarization layer to form a boundary between the plurality of pixels, in order to prevent crosstalk and produce a higher quality image.
In regard to claim 8, Kita et al., US 2019/0074307, discloses the image sensor of claim 7.  The Kita reference does not specifically disclose wherein the color filter layer further comprises: a plurality of monochrome filters arranged between the plurality of color filters.
Chen et al., US 2020/0075652, discloses an image sensor with a plurality of monochrome filters arranged between the plurality of color filters (see para 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kita et al., US 2019/0074307, in view of Chen et al., US 2020/0075652, to have the color filter layer further comprises: a plurality of monochrome filters arranged between the plurality of color filters, in order to capture infrared light and provide more imaging options.

Chen et al., US 2020/0075652, discloses an image sensor with at least one element isolation layer (see figure 11A, elements 1140) has a deep trench isolation (DTI) structure or a shallow trench isolation (STI) structure (see para 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention (AIA ) to have been motivated to modify Kita et al., US 2019/0074307, in view of Chen et al., US 2020/0075652, wherein the at least one element isolation layer has a deep trench isolation (DTI) structure or a shallow trench isolation (STI) structure, in order to prevent crosstalk and produce a higher quality image.

Allowable Subject Matter
Claims 5, 9, 12, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,812,747, discloses an image sensor with a planarization layer.  US 2018/0249064, discloses an image sensor with a mircolens over the planarization layer.  US 2011/0273602, discloses an image sensor with a second lens group over the planarization layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs